Citation Nr: 1234941	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange.

2.  Entitlement to service connection for retinopathy of the right eye, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a peripheral vascular disorder of the lower extremities, including peripheral artery disease and deep venous thrombosis of the inner thighs, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for amputation of the right great toe, to include on as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the left hand/arm, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the right hand/arm, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the left foot/leg, to include on as secondary to diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the right foot/leg, to include on as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 and July 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In June 2009 and April 2010, the Veteran testified before a Decision Review Officer and the undersigned Veterans Law Judge, respectively, and transcripts of those hearings are associated with the claims file.

In May 2011, the Board remanded the issues on appeal for further development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran was assigned part of the time to the Nakhon Phanom Air Base in Thailand during his service.  During a hearing at the RO in June 2009, the Veteran testified the base was very close to Vietnam and that essentially, all he had to do to get to Vietnam was cross a bridge over the Mekong River.  On remand the Board requested that the Appeals Management Center to provide any documentation concerning the location of the Veteran's base in Thailand, and whether Vietnam was accessible by bridge from the base, to include providing documentation of the findings noted in the RO holding.  The AMC did not address this directive.  The Board has, through its own research, independently determined that Thailand does not border Vietnam and that it instead borders Laos and Cambodia on the east.  The Board has also determined that the Nakhon Phanom Air Base is located on the Mekong River and it borders Laos.  Therefore, the RO does not have to comply with that directive of the May 2011 remand because the Board has obtained documentation of the location of the Nakhon Phanom Air Base.  Information has been added to the claims folder for initial review on remand.  In other words, there has been substantial compliance with the particular directive. 

In an August 2011 statement, the Veteran alleges that he was exposed to Agent Orange at the air base itself.  VA Fast Letter 09-20, published on May 6, 2009, provides that a copy of Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era must be placed in a veteran's claims file and reviewed along with the other evidence of record.  This directive has been reproduced in other administrative provisions concerning development of these claims.  The RO did not put this memorandum in the Veteran's claims file.  This needs to be done before the Board can finally adjudicate the claim.

The Veteran was assigned to Thailand in early October 1969. The Veteran submitted a notarized statement from D.R. who stated he was with the appellant in Saigon, Vietnam in 1969.  The claimant's service personnel records show that D.R. was in the appellant's unit - Augmentation "B", the 442 Signal Battalion (Long Lines), 29th Signal Group - as of October 1969.  In October 1969, D.R. was assigned to the Nakhon Phanom Air Base whereas the Veteran was assigned to the Sakon Nakhon Command Center, which is in a separate province from the Nakhon Phanom Air Base, which is in the Nakhon Phanom Province.  In January 1970, the appellant and D.R. were both assigned to the Nakhon Phanom Air Base.  At the Board hearing, the claimant testified that he took authorized rest and recreation with D.R. to Saigon.  A non-government source obtained from Internet indicates that military personnel serving in the Republic of Vietnam were allowed authorized rest and recreation in Saigon.  There is no evidence of record indicating that military personnel serving in Thailand were allowed authorized rest and recreation in Saigon.  The RO should afford the Veteran the opportunity to present any additional evidence showing that he went to Saigon pursuant to authorized rest and recreation and to provide the exact or approximate dates of the authorized rest and recreation in Saigon.  The RO should also attempt to verify whether military personnel serving in Thailand were allowed authorized rest and recreation in Saigon, whether the Veteran was authorized rest and recreation in Saigon, and whether the appellant and D.R. were away from their assignments at the same time.  Again, documents of the Board's research have been associated with the record for initial review of all parties on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran that he may present any additional evidence showing that he went to Saigon pursuant to authorized rest and recreation, and that he should provide the exact or approximate dates of the authorized rest and recreation in Saigon.

2.  Thereafter, and regardless of the appellant's response, this REMAND, copies of the Veteran's and D.R.'s DD Form 214s for their active duty, and a copy of the claimant's service personnel records must be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) or any other appropriate entity in order to attempt to verify whether military personnel serving in Thailand were allowed authorized rest and recreation in Saigon, Vietnam during the period from October to December 1969; whether the Veteran was authorized rest and recreation in Saigon during the period from October to December 1969; and whether the appellant and D.R. were away from their assignments at the same time during the period from October to December 1969.  The JSRRC should review any necessary records, to include reports from the Sakon Nakhon Command Center, the Nakhon Phanom Air Base, and any unit history for the Veteran's unit - Augmentation "B", the 442 Signal Battalion (Long Lines), 29th Signal Group - for the period from October to December 1969 as well as morning reports for the unit at both the Sakon Nakhon Command Center and the Nakhon Phanom Air Base  A negative response must be provided if JSRRC or other appropriate entity cannot verify whether military personnel serving in Thailand were allowed authorized rest and recreation in Saigon, Vietnam during the period from October to December 1969; whether the Veteran was authorized rest and recreation in Saigon during the period from October to December 1969; and whether the appellant and D.R. were away from their assignments at the same time during the period from October to December 1969.  If records are not available, or if the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file, and the claimant and his counsel should be notified as needed.

3.  The RO must place a copy of Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era in the Veteran's claims file.  A copy should also be provided to the appellant and his attorney for response, if they so desire.

4.  Thereafter, the RO should undertake any additional development deemed necessary and must readjudicate the issues on appeal, with review of all evidence of record to include Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era, and any response thereto.  If the benefit sought on appeal remains denied, the Veteran, with a copy to his counsel, must be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



